In an action pursuant to section 167 of the Insurance Law to compel defendant *617to satisfy a certain judgment, plaintiff appeals from an order of the Supreme Court, Dutchess County, dated March 8, 1976, which granted defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (subd [a], par 5), on the ground that the action was barred by res judicata. Order affirmed, with $50 costs and disbursements. Appellant’s action against respondent is predicated upon his contention that the automobile driven by Warner Wayman was operated with the consent of Peers Training Corporation. The action was properly dismissed because this issue has already been resolved adversely to plaintiff in a prior action. The prior determination was properly given res judicata effect in the present action. Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.